            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 1 of 12



 1   COLT B. DODRILL, ESQ.
     Arizona Bar No. 23907
 2   WOLFE & WYMAN LLP
     11811 N. Tatum Blvd., Suite 3031
 3   Phoenix, AZ 85028-1621
     cbdodrill@wolfewyman.com
 4   Tel: (602) 953-0100
     Fax: (602) 953-0101
 5
     Attorneys for Plaintiff
 6   Zuffa, LLC d/b/a Ultimate Fighting Championship
 7
                                    UNITED STATES DISTRICT COURT
 8
                       FOR THE DISTRICT OF ARIZONA – PHOENIX DIVISION
 9
10
11   Zuffa, LLC d/b/a/ Ultimate Fighting                   Case No.
     Championship,
12
                       Plaintiff,                          COMPLAINT
13     v.
14   Kelly M. Long, individually, and as officer,
     director, shareholder, principal, manager and/or
15   member of Southpaw Concepts, LLC d/b/a
     Ringside Sports Grill,
16
     and
17
     Southpaw Concepts, LLC d/b/a Ringside Sports
18   Grill,
19                     Defendants.
20
21
                 Plaintiff, ZUFFA, LLC d/b/a Ultimate Fighting Championship (hereinafter
22
     “Plaintiff”), by its attorneys, WOLFE & WYMAN LLP, complaining of the Defendants
23
     herein, respectfully sets forth and alleges, as follows:
24
                                       JURISDICTION AND VENUE
25
26           1.        This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,
27   et seq. and for copyright infringement under the copyright laws of the U.S. (17 U.S.C. §101,
28   et seq.).

                                                       1
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 2 of 12



 1           2.      This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.
 2   Section §1331, which states that the district courts shall have original jurisdiction of all civil
 3   actions arising under the Constitution, laws, or treaties of the United States; and 28 U.S.C.
 4   §1338(a) (copyright).
 5           3.      Upon information and belief, venue is proper in this court because, inter alia, a
 6   substantial part of the events or omissions giving rise to the claim occurred within Maricopa
 7   County, which is within the District of Arizona, Phoenix Division (28 U.S.C. § 1391(b) and
 8   28 U.S.C. §82).
 9           4.      This Court has personal jurisdiction over the parties in this action. Defendants
10   to this action had or have an agent or agents who has or had independently transacted
11   business in the State of Arizona and certain activities of Defendants giving rise to this action
12   took place in the State of Arizona; more particularly, Defendants’ acts of violating federal
13   laws and the proprietary rights of Plaintiff, as distributor of the satellite programming
14   transmission signals took place within the State of Arizona. Moreover, upon information
15   and belief, Defendants has their principal place of business within the State of Arizona; thus,
16   this Court has personal jurisdiction over Defendants.
17                                            THE PARTIES
18           5.      The Plaintiff is a Nevada Limited Liability Company with its principal place of
19   business located at 6650 S. Torrey Pines Drive, Las Vegas, Nevada 89118.
20           6.      Plaintiff is the owner of the UFC 218 Broadcast, including all undercard
21   matches and the entire television Broadcast, scheduled for December 2, 2017, via closed
22   circuit television and via encrypted satellite signal (hereinafter referred to as the
23   “Broadcast”).
24           7.      Upon information and belief the Defendant, KELLY M. LONG, resides at
25   2045 W. Butler Drive, Apt 281, Phoenix, AZ 85021.
26           8.      Upon information and belief the Defendant, KELLY M. LONG, was the
27   officer, director, shareholder, and/or principal of SOUTHPAW CONCEPTS, LLC, d/b/a
28   RINGSIDE SPORTS GRILL located at 2030 West Camelback Road, Phoenix, AZ 85015.

                                                      2
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 3 of 12



 1           9.    Upon information and belief the Defendant, KELLY M. LONG, was the
 2   individual with supervisory capacity and control over the activities occurring within the
 3   establishment known as RINGSIDE SPORTS GRILL, located at 2030 West Camelback
 4   Road, Phoenix, AZ 85015.
 5          10.    Upon information and belief the Defendant, KELLY M. LONG, received a
 6   financial benefit from the operations of RINGSIDE SPORTS GRILL, on December 2, 2017.
 7          11.    Upon information and belief, Defendant, KELLY M. LONG, was the
 8   individuals with close control over the internal operating procedures and employment
 9   practices of RINGSIDE SPORTS GRILL, on December 2, 2017.
10          12.    Upon information and belief the Defendant, SOUTHPAW CONCEPTS, LLC,
11   is a limited liability company licensed to do business in the State of Arizona and was doing
12   business as RINGSIDE SPORTS GRILL.
13          13.    Upon information and belief, Defendant, jointly and severally, advertised on
14   social media, including but not limited to the Establishment’s Facebook page, for the
15   exhibition of Plaintiff’s Broadcast within the commercial establishment known as
16   RINGSIDE SPORTS GRILL. Please see Exhibit “A” attached hereto.
17          14.    Upon information and belief, the Defendant, SOUTHPAW CONCEPTS, LLC,
18   d/b/a RINGSIDE SPORTS GRILL, is located at 2030 West Camelback Road, Phoenix, AZ
19   85015, and had a capacity for 51-100 people on December 2, 2017.
20          15.    Upon information and belief, the Defendant, SOUTHPAW CONCEPTS, LLC,
21   d/b/a RINGSIDE SPORTS GRILL, is a business entity, having its principal place of business
22   at 2030 West Camelback Road, Phoenix, AZ 85015.
23          16.    Upon information and belief, Defendants, jointly and severally, received a
24   commercial benefit by not paying the commercial licensing fee to the Plaintiff for the
25   Broadcast and obtaining same through alternative means.
26                                             COUNT 1
27          17.    Plaintiff hereby incorporates by reference all of the allegations contained in
28   paragraphs “1” through “16,” inclusive, as though set forth herein at length.

                                                    3
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 4 of 12



 1          18.      Plaintiff is the owner of the UFC 218 Broadcast, including all undercard
 2   matches and the entire television Broadcast, scheduled for December 2, 2017, via closed
 3   circuit television and via encrypted satellite signal (hereinafter referred to as the
 4   “Broadcast”).
 5          19.      Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-
 6   transmitted to cable systems and satellite companies via satellite signal.
 7          20.      Plaintiff, for a licensing fee, entered into licensing agreements with various
 8   entities in the State of Arizona, allowing them to publicly exhibit the Broadcast to their
 9   patrons. Upon payment of the appropriate fees, Plaintiff authorizes and enables subscribers
10   to unscramble and receive the satellite Broadcast.
11          21.      The Broadcast was also available for non-commercial, private viewing through
12   Plaintiff or its authorized online platforms for residential Pay-Per-View purchase and
13   consumption via the internet. Owners of commercial establishments wishing to avoid paying
14   Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s Broadcasts by
15   purchasing the programming online, without proper authorization, at residential rates, which
16   are greatly discounted compared to the rates required for commercial entities and exhibit
17   those broadcasts for their own commercial benefit and gain.
18          22.      In order for anyone to obtain the Broadcast through a website intended for
19   private, non-commercial viewing, an individual purchaser would be provided with terms of
20   service which specifically provide for non-commercial, personal use only.
21          23.      Upon information and belief, with full knowledge that the Broadcast was not to
22   be received and exhibited by entities unauthorized to do so, the Defendant and/or his agents,
23   servants, workmen or employees, without paying Plaintiff a fee or entering into an
24   agreement with Plaintiff or its authorized agent for commercial exhibition, unlawfully
25   intercepted, received and/or de-scrambled Plaintiff’s satellite signal and did exhibit the
26   Broadcast at RINGSIDE SPORTS GRILL located at 2030 West Camelback Road, Phoenix,
27   AZ 85015 at the time of its transmission willfully and for purposes of direct or indirect
28   commercial advantage or private financial gain.

                                                      4
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 5 of 12



 1          24.    Upon information and belief, Plaintiff alleges that Defendants’ effected
 2   unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming for
 3   residential use and subsequently displaying the programming in the commercial
 4   establishment known as RINGSIDE SPORTS GRILL for commercial gain and without
 5   authorization, or by such other means which are unknown to Plaintiffs and known only to
 6   Defendants.
 7          25.    Upon information and belief, Defendant and/or his agents, servants, workmen
 8   and/or employees intercepted Plaintiff’s signal and/or used a device to intercept Plaintiff’s
 9   Broadcast, which originated via satellite uplink and then re-transmitted via satellite or
10   microwave signal to various cable and satellite systems. There are multiple illegal and
11   unauthorized methods of accessing the Broadcast, including but not limited to the traditional
12   ways of pirating a broadcast (1) splicing an additional coaxial cable line or redirecting a
13   wireless signal from an adjacent residence into a business establishment, de-crypt,
14   unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast;
15   (2) commercially misusing cable or satellite by registering same as a residence when it is, in
16   fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private
17   residence, into a business. Recently emerging over-the-top “OTT” technologies, used for the
18   delivery of film and TV content via the internet, such as (1) Broadband or internet broadcast;
19   and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional methods in which
20   pirated material can be obtained without requiring users to subscribe to a traditional cable or
21   satellite pay-tv service such as Comcast, DIRECTV or Time Warner Cable and are readily
22   available to anyone with a Smartphone. The misuse of OTT technology can allow
23   commercial misuse of residential broadcasting feeds through the internet from anywhere in
24   the world. Each of the above described methods would allow Defendant to access the
25   Broadcast unlawfully and without Plaintiffs authorization. Prior to engaging in discovery,
26   Plaintiff is unable to determine the manner in which Defendants obtained the Broadcast.
27   However, it is logical to conclude that Defendants utilized one of the above described
28   methods or another to intercept and exhibit the Broadcast without entering into an agreement

                                                     5
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 6 of 12



 1   to obtain it lawfully from Plaintiff, the legal rights holder for commercial exhibition.
 2          26.      47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or use
 3   of communications such as the transmission for which Plaintiff had the distribution rights
 4   thereto.
 5          27.      By reason of the aforementioned conduct, the aforementioned Defendants’
 6   willfully violated 47 U.S.C. §605 (a).
 7          28.      By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605 (a),
 8   Plaintiff has a private right of action pursuant to 47 U.S.C. §605.
 9          29.      As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.
10   §605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.
11   §605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each
12   Defendants.
13          30.      Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,
14   interest and reasonable attorney’s fees.
15                                               COUNT II
16          31.      Plaintiff hereby incorporates paragraphs “1” through “30” as though fully set
17   forth herein.
18          32.      Upon information and belief, with full knowledge that the Broadcast was not to
19   be received and exhibited by entities unauthorized to do so, the Defendant and/or his agents,
20   servants, workmen or employees did exhibit the Broadcast at the above-captioned address at
21   the time of its transmission willfully and for purposes of direct or indirect commercial
22   advantage or private financial gain.
23          33.      47 U.S.C. §553 prohibits the unauthorized reception, interception and
24   exhibition of any communications service offered over a cable system such as the
25   transmission for which Plaintiff had the distribution rights as to commercial establishments
26   thereto.
27          34.      Upon information and belief, the Defendants individually, willfully and
28   illegally intercepted said Broadcast when it was distributed and shown by cable television

                                                      6
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 7 of 12



 1   systems.
 2          35.      By reason of the aforementioned conduct, all of the aforementioned
 3   Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of action.
 4          36.      As a result of the aforementioned Defendants’ violation of 47 U.S.C. §553,
 5   Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up to the
 6   maximum amount of $60,000.00, plus the recovery of full costs, interest and reasonable
 7   attorney’s fees.
 8                                              COUNT III
 9          37.      Plaintiff hereby incorporates paragraphs “1” through “36” as though fully set
10   forth herein.
11          38.      Plaintiff, by contract, is the copyright owner of the exclusive rights of
12   distribution and public performance as to commercial establishments to the broadcast,
13   including all undercard matches and the entire television Broadcast for UFC 218 Broadcast,
14   scheduled for December 2, 2017, via closed circuit television and via encrypted satellite
15   signal. The Certificate of Registration was filed with the U.S. Copyright Office on January
16   25, 2018 under Registration Number PA 2-123-384. The Broadcast originated via satellite
17   uplink and was subsequently re-transmitted to cable systems and satellite companies via
18   satellite signal.
19          39.      As a copyright holder of the rights to the UFC 218 Broadcast, Plaintiff has
20   rights to the Broadcast, including the right of distribution as well as the licensing to
21   commercial establishments for the right to exhibit same.
22          40.      Defendants never obtained the proper authority or license from Plaintiff, or its
23   authorized agent for commercial distribution, to publicly exhibit the UFC 218 Broadcast on
24   December 2, 2017.
25          41.      Upon information and belief, with full knowledge that the UFC 218 Broadcast
26   can only be exhibited within a commercial establishment by the purchasing of a license from
27   Plaintiff, or its authorized agent for commercial distribution, Defendants and/or their agents,
28   servants, workmen or employees illegally intercepted the Broadcast and exhibited same in

                                                      7
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 8 of 12



 1   their commercial establishment on December 2, 2017.
 2          42.        Specifically, upon information and belief, the Defendants and/or their agents,
 3   servants, workmen and employees unlawfully obtained the UFC 218 Broadcast, enabling
 4   Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee to
 5   Plaintiff, or its authorized agent for commercial distribution.
 6          43.        By reason of the aforementioned conduct, the Defendants willfully violated
 7   17 U.S.C. §501(a).
 8          44.        By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),
 9   Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).
10          45.        As a result of Defendants’ willful infringement of Plaintiff’s copyrights and
11   exclusive rights under copyright, by advertising and subsequently displaying Plaintiff’s
12   Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.
13   §504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.
14          46.        Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17 U.S.C.
15   §505.
16               WHEREFORE, the Plaintiff requests that judgment be entered in its favor and against
17   each of the aforementioned Defendants, jointly and severally, granting to Plaintiff the
18   following:
19               (a)   Declare that Defendants’ unauthorized exhibition of the December 2, 2017,
20                     UFC 218 Broadcast, violated the Federal Communications Act and that such
21                     violations were committed willfully and for purposes of Defendants’ direct or
22                     indirect commercial advantage or for private financial gain, as Defendant
23                     advertised and subsequently displayed Plaintiff’s Broadcast.
24               (b)   On the first cause of action, statutory penalties in an amount, in the discretion
25                     of this Court, against Defendants, jointly and severally, for a recovery between
26                     $1,000 and $10,000 as to each Defendant pursuant to 47 U.S.C. §605 and
27                     enhanced damages of up to $100,000.00 for each defendant, jointly and
28                     severally, for their willful violation of 47 U.S.C. §605; and

                                                         8
     3413768.1
            Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 9 of 12



 1               (c)   Attorney’s fees, interest, costs of suit as to each Defendant pursuant to
 2                     47 U.S.C. § 605 (e)(3)(B)(iii).
 3               (d)   On the second cause of action, statutory penalties in an amount, in the
 4                     discretion of this Court, against Defendants, jointly and severally, of up to the
 5                     maximum amount of $10,000.00 as to each Defendant for their violation of
 6                     47 U.S.C. §553 and enhanced damages of up to $50,000.00 for their willful
 7                     violation of 47 U.S.C. §553; and
 8               (e)   Attorney’s fees, interest, costs of suit as to each Defendant pursuant to
 9                     47 U.S.C. §553 (c)(2)(C).
10               (f)   On the third cause of action, statutory penalties in an amount, in the discretion
11                     of this Court, against Defendants, jointly and severally, of up $30,000.00
12                     pursuant to §504(c)(1) and enhanced damages in the amount of $150,000.00
13                     pursuant to §504(c)(2) for their willful violation of 17 U.S.C. §501(a); and
14               (g)   Attorney’s fees, interest, costs of suit as to the Defendants pursuant to
15                     17 U.S.C. §505, together with such other and further relief as this Court may
16                     deem just and proper.
17
18    DATED: August 8, 2019                  WOLFE & WYMAN LLP
19
20                                           By:        /s/ Colt B. Dodrill
                                                   COLT B. DODRILL, ESQ.
21
                                                   Arizona Bar No. 23907
22                                                 11811 N. Tatum Blvd., Suite 3031
                                                   Phoenix, AZ 85028-1621
23                                                 cbdodrill@wolfewyman.com
24                                                 Phone (602) 953-0100
                                                   Fax (602) 953-0101
25
                                                   Attorneys for Plaintiff
26
                                                   Zuffa, LLC d/b/a
27                                                 Ultimate Fighting Championship
28

                                                         9
     3413768.1
Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 10 of 12




                        EXHIBIT A

           TO COMPLAINT ADVERTISEMENT




                        EXHIBIT A

           TO COMPLAINT ADVERTISEMENT
Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 11 of 12
Case 2:19-cv-04917-DJH Document 1 Filed 08/08/19 Page 12 of 12
